
	

114 HR 1570 IH: Medicaid and CHIP Territory Transparency and Information Act
U.S. House of Representatives
2015-03-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 1570
		IN THE HOUSE OF REPRESENTATIVES
		
			March 24, 2015
			Mr. Bilirakis (for himself, Mr. Pierluisi, Mr. Sablan, Ms. Plaskett, Ms. Bordallo, and Mrs. Radewagen) introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To provide for greater transparency and information with respect to Federal expenditures under the
			 Medicaid and CHIP programs in the territories of the United States, and
			 for other purposes.
	
	
 1.Short titleThis Act may be cited as the Medicaid and CHIP Territory Transparency and Information Act. 2.Publication of information on Federal expenditures under Medicaid and CHIP in the territoriesNot later than 180 days after the date of the enactment of this Act, the Secretary of Health and Human Services shall publish, and periodically update, on the Internet site of the Centers for Medicare & Medicaid Services information on Medicaid and CHIP carried out in the territories of the United States. Such information shall include, with respect to each such territory—
 (1)the income levels established by the territory for purposes of eligibility of an individual to receive medical assistance under Medicaid or child health assistance under CHIP;
 (2)the number of individuals enrolled in Medicaid and CHIP in such territory; (3)any State plan amendments in effect to carry out Medicaid or CHIP in such territory;
 (4)any waiver of the requirements of title XIX or title XXI issued by the Secretary to carry out Medicaid or CHIP in the territory, including a waiver under section 1115 of the Social Security Act (42 U.S.C. 1315), any application for such a waiver, and any documentation related to such application (including correspondence);
 (5)the amount of the Federal and non-Federal share of expenditures under Medicaid and CHIP in such territory;
 (6)the systems in place for the furnishing of health care items and services under Medicaid and CHIP in such territory;
 (7)the design of CHIP in such territory; and (8)other information regarding the carrying out of Medicaid and CHIP in the territory that is published on such Internet site with respect to carrying out Medicaid and CHIP in each State and the District of Columbia.
 3.DefinitionsIn this Act: (1)CHIPThe term CHIP means the State Children’s Health Insurance Program under title XXI of Social Security Act.
 (2)MedicaidThe term Medicaid means the Medicaid program under title XIX of the Social Security Act. (3)TerritoryThe term territory of the United States includes Puerto Rico, the Virgin Islands of the United States, Guam, the Northern Mariana Islands, and American Samoa.
			
